Case 1:17-cv-00493-JAO-RT Document 149 Filed 05/07/21 Page 1 of 2   PageID #: 3198




   ARUN G. RAO
   Deputy Assistant Attorney General

   GUSTAV W. EYLER
   Director

   HILARY K. PERKINS
   Assistant Director

   JONATHAN E. AMGOTT (DCBN 1031947)
   Trial Attorney
   Consumer Protection Branch
   Civil Division
   U.S. Department of Justice
   450 5th Street, N.W.
   Washington, D.C. 20530
   (202) 532-5025
   Jonathan.E.Amgott@usdoj.gov

   Attorneys for Defendants Xavier Becerra, J.D.,
   in his official capacity as Secretary,
   U.S. Department of Health and Human Services;
   U.S. Food and Drug Administration; and
   Janet Woodcock, M.D., in her official capacity as
   Acting Commissioner of Food and Drugs

                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

   GRAHAM T. CHELIUS, M.D., et al.,          CIVIL NO. 17-00493 JAO-RT

                      Plaintiffs,
                                             ORDER GRANTING JOINT
               v.                            MOTION TO STAY CASE
                                             PENDING AGENCY REVIEW
   XAVIER BECERRA, J.D., in his
   official capacity as SECRETARY,
   U.S. D.H.H.S., et al.,
                       Defendants.
Case 1:17-cv-00493-JAO-RT Document 149 Filed 05/07/21 Page 2 of 2              PageID #: 3199




        The parties jointly seek a stay of this matter in light of Defendant U.S. Food

  and Drug Administration’s current review of the risk evaluation and mitigation

  strategy (“REMS”) at issue in this case. After reviewing the parties’ Joint Motion

  to Stay Case Pending Agency Review, ECF No. 148, and for good cause shown,

  the Court GRANTS the parties’ Joint Motion. This litigation is stayed until

  December 1, 2021. The parties are directed to submit a joint status report every 90

  days, starting on August 5, 2021. Any party may move to lift or extend the stay for

  good cause.

        IT IS SO ORDERED.

        DATED:        Honolulu, Hawai‘i, May 7, 2021.




  CV 17-00493 JAO-RT, Chelius, et al. v. Becerra, et al.; ORDER GRANTING JOINT MOTION TO
  STAY CASE PENDING AGENCY REVIEW




                                              2
